         Case 5:19-cv-00741-LCB Document 54 Filed 09/30/20 Page 1 of 1                                FILED
              Case: 20-11310 Date Filed: 09/30/2020 Page: 1 of 1                             2020 Sep-30 PM 01:52
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                      IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                 ________________________

                                      No. 20-11310-JJ
                                 ________________________

KIRBY INGRAM,

                                                                            Plaintiff - Appellant,

                                             versus

LOUIS KUBIK,
BLAKE DORNING,
KEVIN TURNER,

                                                                         Defendants - Appellees.

                                 ________________________

                          Appeal from the United States District Court
                             for the Northern District of Alabama
                                 ________________________

ORDER:

       The “Motion of the Alabama Disabilities Advocacy Program, the National Police

Accountability Project, and Rights Behind Bars for Leave to File Brief of Amici Curiae” is

GRANTED.



                                                       /s/ Britt C. Grant
                                                       UNITED STATES CIRCUIT JUDGE
